             Case 5:20-mj-01191 Document 1 Filed on 03/27/20 in TXSD Page 1 of 2

 AO 9/ (Rev. Ill/I) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      Southern District of Texas

                   United States of America                       )
                              V.                                  )
                    John Allen KINGMAN                                   Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
          I. the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                March 26, 2020                 in the county of                  Webb              in the
        Southern       District of            Texas           , the defendant(s) violated:

             Code Section                                                   Offense Description
18 USC 758                                  flee and evade a checkpoint operated by the immigration Naturalization Service,
                                          or any other a Federal law enforcement agency, in a motor vehicle and fled Federal,
                                          State, or local law enforcement agents in excess of the legal speed limit,




          This criminal complaint is based on these facts:
Continued on Affidavit




         [Z]continued on the attached sheet.                                                    IS/Luis Herrera
                                                                                             Complainam 's signature

                                                                          Luis Herrera                     Border Patrol Agent
                                                                                              Prmted name and 11t/e
 Sworn to before me and signed in my presence,



Date:    March 30, 2020
                                                                                                Judge ·s signa/Ure

City and state:          _ _ d_o _, _T_exa_ s_ _____________
                     La_ re                                               Diana Song Quiroga               U.S. Magistrate Judge
                                                                                              Printed name and litle
CONTINUATIONCase
            OF CRIMINAL   COMPLAINT
                 5:20-mj-01191 Document 1 Filed on 03/27/20 in TXSD Page 2 of 2




                                                               AFFIDAVIT
                                                       In support of Criminal Complaint



     UNITED STATES OF AMERICA                                                  CRIMINAL COMPLAINT
                    V.
     John Allen KINGMAN                                                           Case Number:




     I.        On March 26, 2020, at approximately I 0:44 a.m., a Border Patrol Agent (BPA) working the Laredo North Border Patrol
     Checkpoint located at the 29 mile marker of Interstate Highway 35 (IH-35) in Webb County. observed a dark colored Toyota
     Tundra approaching the primary inspection lane and conducted an immigration inspection on the driver. The driver was later
     identified as John Allen Kingman, a United States citizen. While conducting the immigration inspection, the agent was advised by a
     Service K-9 handler that the service canine had alerted to the presence of concealed humans and/or narcotics. The primary agent
     referred Mr. Kingman to secondary inspection specifically to lane #2. Mr. Kingman acknowledged his understanding of the
     instructions by saying "okay." Mr. Kingman departed the primary inspection area and abruptly accelerated bypassing the secondary
     inspection area, exiting the checkpoint via the exit ramp. BPA advised other agents over the radio that the vehicle did not go to
     secondary, but rather fled the checkpoint. Several speed limit signs are posted throughout the checkpoint indicating the speed limit
     of IO miles per hour (MPH). These speed limit signs are posted by the Texas Department of Transportation (TXDOT). Agents
     posted in a vehicle near the exit ramp did not have enough time to exit their vehicle to deploy tire deflation device(s) due to Mr.
     Kingman's excess of the 10 (MPH) posted speed limit.

     2.        BPA encountered the vehicle at the 32 mile marker of IH-35, and pursued Mr. Kingman north on IH-35 and east on
     Highway 44. BPA broadcasted that the pursuit speed was 95 miles an hour and that they were not able to gain distance with the
     subject's vehicle. Customs and Border Protection Air assets were deployed to the area and located the vehicle traveling east on
     Highway 44. Border Patrol agents pursuing Mr. Kingman terminated their pursuit and relayed the description of the vehicle and
     driver to Freer, Texas Border Patrol Agents as well as Freer, Texas local law enforcement.

     3.      At approximately 11: 15 a.m., Freer, Texas Police Department encountered a vehicle bearing the license plates and subject
     matching the description in the parking lot of the NAPA Auto Parts store in Freer, Texas.

     4.       Freer Police Department Officers arrested Mr. Kingman. Mr. Kingman was turned over to Laredo North Border Patrol
     agents and subsequently transported to the Laredo North Border Patrol Checkpoint for processing.

     5.       John Allen KINGMAN, a citizen of United States was read his rvliranda Rights. John Allen KINGMAN did not provide a
     sworn statement.




     SUBSCRIBED and SWORN to before me on

                                     day of            March, 2020

                                                                                   ISi Herrera, Luis    Border Patrol Agent
     Signature of Judicial Officer                                                  Signature of Complainant
